If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                     UNPUBLISHED
In re J. A. UREEL, Minor.                                            October 27, 2022

                                                                     No. 360662
                                                                     St Clair Circuit Court
                                                                     Family Division
                                                                     LC No. 21-000178-NA


Before: RONAYNE KRAUSE, P.J., and JANSEN and MURRAY, JJ.

PER CURIAM.

        Respondent-father appeals as of right the trial court’s order taking temporary jurisdiction
over his minor child, JAU, pursuant to MCL 712A.2(b)(1) and (2). We affirm.

                                       I. BACKGROUND

        JAU came into care on October 22, 2021, due to improper supervision and neglect by his
       1
parents . Mother and father have a CPS history, including one occurrence in February of 2019
when JAU was removed from their care due to mother and father’s abuse of illicit substances such
as methamphetamine, housing instability, untreated mental health issues, and mother’s
incarceration. On October 13, 2021, CPS launched another investigation following a complaint
that an unknown minor was being exposed to substance abuse and domestic violence while on
John Fik’s property, a location known for methamphetamine sales. When CPS investigator, Jose
Garcia, presented at Mr. Fik’s residence, a single-family home located on a farm, Mr. Fik identified
the unknown minor as JAU. Mr. Garcia reported that while he was on Mr. Fik’s property, several
unknown individuals arrived and appeared to be under the influence. Mr. Garcia performed a
wellness check at JAU’s listed address in Port Huron and found mother and JAU living in the
home with no electricity or running water and that JAU, who was almost six years old, was not
enrolled in school. Mother notified Mr. Garcia that father had been incarcerated earlier that day.2


1
 Mother’s parental rights are not at issue in this appeal, as she did not challenge the trial court’s
order to take temporary jurisdiction of JAU.
2
  On October 13, 2021, father was sentenced to jail for failure to appear and driving on a suspended
license.


                                                -1-
Mr. Garcia subsequently met with father at the St. Clair county jail to discuss the allegations in
DHHS’ upcoming petition. At this meeting, father admitted that before he was incarcerated, he
resided with mother and JAU at the Port Huron home and was aware that mother had relapsed on
methamphetamine. Father also indicated to Mr. Garcia that he planned to move with JAU to
Florida to live with his fiancé, Deanna Wade. JAU was subsequently removed from mother and
father’s care and placed with a foster family.

        At the preliminary hearing, father denied the allegations in the petition, testifying that he
had not used illicit substances since February of 2019 and that before he was incarcerated, he and
JAU lived in a motor home on Mr. Fik’s property and not at the Port Huron address. By the time
of the bench trial, father was released from jail. Father testified at trial that before he was
incarcerated, he was only suspicious of, but not certain about, mother’s relapse. Despite father’s
previous claims regarding JAU’s housing before father was incarcerated—first claiming to Mr.
Garcia that he lived at the Port Huron home and later testifying at the preliminary hearing that he
lived in a motor home on Mr. Fik’s property—father also testified at the bench trial that he and
JAU were residing with an individual named Ken Peltier. Father explained that his time spent on
Mr. Fik’s property was limited to fixing vehicles for resale or fixing a camper he intended on using
to drive to Florida with JAU. Father denied any illegal activity or drug use on Mr. Fik’s property.
Father further testified that he arranged for Ms. Wade to take guardianship over JAU in the event
of his incarceration, but that mother would not allow it when the time came3.

         The trial court ultimately found by a preponderance of the evidence that a sufficient basis
to take temporary jurisdiction of JAU existed pursuant to MCL 712A.2(b)(1) and (2). The court
found JAU was in an environment by reason of neglect and criminality, as father was aware of
mother’s substance abuse and the unfit living conditions of the Port Huron home, yet made no
suitable arrangements to remove JAU from mother’s care before he was incarcerated.
Additionally, at the time the petition was filed, father was unemployed and unable to pay for the
utilities, leaving JAU in a house without running water or electricity. The court noted the
inconsistencies in father’s testimony regarding where he and JAU were living just before father’s
incarceration. The court also found that JAU was without proper custody or guardianship and that
JAU was subject to a substantial risk of harm to his mental well-being.

                                          II. ANALYSIS

        Father argues that the trial court erred in finding by a preponderance of the evidence a
statutory ground for taking temporary jurisdiction of JAU.

        This Court reviews the trial court’s factual findings and ultimate decision to exercise
jurisdiction for clear error. In re BZ, 264 Mich App 286, 295; 690 NW2d 505 (2004). We defer
to the trial court’s special opportunity to judge the credibility of the witnesses. In re Fried, 266
Mich App 535, 541; 702 NW2d 192 (2005). “A finding is clearly erroneous if the reviewing court



3
 Regardless, the record indicates that Deanna Wade would have been excluded from caring for
JAU, considering Mr. Garcia’s testimony that JAU was previously removed from Ms. Wade’s care
when he was placed with her during the foster care case in February of 2019.


                                                -2-
is left with a definite and firm conviction that a mistake has been made.” In re LaFrance Minors,
306 Mich App 713, 723; 858 NW2d 143 (2014).

        Father challenges the trial court’s decision to exercise jurisdiction over JAU by citing
solely to MCL 712A.18f(4), which details what a court must consider before entering an order of
disposition:

               Before the court enters an order of disposition, the court shall consider the
       case service plan; any written or oral information offered concerning the child from
       the child’s parent, guardian, custodian, foster parent, child caring institution,
       relative with whom the child is placed, lawyer-guardian ad litem, attorney, or
       guardian ad litem; and any other evidence offered, including the appropriateness of
       parenting time, which information or evidence bears on the disposition. The order
       of disposition shall state whether reasonable efforts have been made to prevent the
       child’s removal from his or her home or to rectify the conditions that caused the
       child’s removal from his or her home. The court may order compliance with all or
       any part of the case service plan as the court considers necessary.

“In practice, MCL 712A.18f(4) describes the process by which a family court can enter a
dispositional order that provides a child with appropriate care after the family court has determined
that the child comes within its jurisdiction.” In re AMB, 248 Mich App 144, 176; 640 NW2d 262
(2001). MCL 712A.18f(4) also requires the trial court to examine the case service plan and state
whether reasonable efforts were made to prevent the child’s removal from his or her home before
entering an order of disposition. That being said, at no point does MCL 712A.18f(4) come into
the trial court’s consideration when assessing whether to exercise jurisdiction.4

       A court may exercise jurisdiction when “the child comes within the statutory requirements
of MCL 712A.2.” In re Kellogg, 331 Mich App 249, 253; 952 NW2d 544 (2020) (quotation marks
and citation omitted). The trial court acquired jurisdiction over JAU pursuant to MCL
712A.2(b)(1) and (2), which provide that a trial court has jurisdiction over a child:

       (1) Whose parent or other person legally responsible for the care and maintenance
       of the juvenile, when able to do so, neglects or refuses to provide proper or
       necessary support, education, medical, surgical, or other care necessary for his or
       her health or morals, who is subject to a substantial risk of harm to his or her mental
       well-being, who is abandoned by his or her parents, guardian, or other custodian,
       or who is without proper custody or guardianship.

                                              * * *



4
  Although MCL 712A.18f(4) has nothing to do with the trial court’s assessment of jurisdiction,
the record shows that the trial court nevertheless complied with the statute requirements. At the
preliminary hearing, the trial court relied on Mr. Garcia’s statement of services offered to father
and found that reasonable efforts had been made to prevent removal. Moreover, the order of
disposition itself expressed the reasonable efforts that had been made.


                                                -3-
       (2) Whose home or environment, by reason of neglect, cruelty, drunkenness,
       criminality, or depravity on the part of a parent, guardian, nonparent adult, or other
       custodian, is an unfit place for the juvenile to live in.

“The court may authorize the filing of the petition upon a showing of probable cause, unless
waived, that one or more of the allegations in the petition are true and fall within MCL 712A.2(b).”
MCR 3.965(B)(12). See also In re Ferranti, 504 Mich 1, 15; 934 NW2d 610 (2019).

        Upon review of the record, established at the March 2, 2022 evidentiary hearing, we hold
that the trial court did not err in finding by a preponderance of the evidence that the grounds for
acquiring jurisdiction were established pursuant to MCL 712A.2(b)(1) and (2). The evidence
supported a finding that as a result of father’s actions and omissions, JAU was in an environment
by reason of neglect and criminality. Specifically, the record shows that even before father’s
incarceration, father neglected and failed to properly care for JAU. Although father provided
inconsistent statements regarding JAU’s housing before father’s incarceration, the trial court found
that both the Port Huron home and the motor home on Mr. Fik’s property were unsuitable for JAU.
The evidence showed that the Port Huron home had no running water or electricity, and mother,
who resided with JAU, had relapsed on methamphetamine. Evidence also showed that even before
father was incarcerated, he was unemployed and unable to pay for the utilities.

        Testimony also supported the trial court’s finding that while the motor home itself may
have been suitable, its location on Mr. Fik’s property was not safe for a child as the property was
known for methamphetamine sales. The undisputed fact that father was incarcerated at the time
of the preliminary hearing supported the court’s finding that JAU was without proper custody or
guardianship, thereby leaving JAU in an unfit home without having made any suitable
arrangements to remove him from the home. In light of this evidence, we are not left with a definite
and firm conviction that the trial court erred by exercising jurisdiction over JAU.

       Affirmed.



                                                             /s/ Amy Ronayne Krause
                                                             /s/ Kathleen Jansen
                                                             /s/ Christopher M. Murray




                                                -4-